People v Smith (2017 NY Slip Op 09031)





People v Smith


2017 NY Slip Op 09031


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1411 KA 15-00847

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTOREY D. SMITH, DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (Frederick G. Reed, A.J.), rendered September 3, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court